De Courcy, J.
These are the facts, as found by the master. In December, 1914, Emeline Bradford, a widow seventy-two years of age, was planning to go to Nova Scotia to visit her sister, who was the defendant’s mother. Her property consisted of three savings bank deposits, amounting to about $2,500. She caused the deposits to be put in the names of herself and the defendant, and delivered possession of the deposit books to the defendant on the latter’s promise to return them whenever so requested. It is expressly found that “the plaintiff’s intention in delivering possession of the books to the defendant was to provide a convenient method, as she thought, of drawing on her bank accounts while out of the country, by having the defendant hold the books, draw sums and forward them to her as she required, and return the books to her when called for.” She did not intend to make a gift of the books or of the money represented by them, and she would not have delivered the books to her niece but for the latter’s promise to return them when requested.
Mrs. Bradford went to Nova Scotia in May, 1915, and remained there until January, 1916. She then returned to Lynn, and lived at the defendant’s home for some months. On several occasions she demanded her bank books, but the defendant, in violation of her promise, refused to give them up. This suit was brought to get possession of them.
The defendant did not testify as a witness. Her contention is that by reason of the deposit books being made out in the joint names of her aunt and herself, and of the terms of the identification cards prepared by the banks when they issued the books, she became joint owner of the money with the real owner. It may be assumed that, as between the banks and these parties, the banks *501would be justified in treating the deposits as funds in which the parties had a joint interest. But as between the plaintiff and defendant, the money belonged always and wholly to Mrs. Bradford, as the master has found. Whatever legal title Mrs. Eastman had in the books or money, she held in trust for her aunt. That trust in personal property could be established by paroi, notwithstanding the form in which the books were made out. The defendant’s possession of the bank books was merely that of an agent, under express obligation to return them to her principal on demand. . Upon her refusal so to return them, and on the facts disclosed in the record, a court of equity was well warranted in ordering her to restore the bank books to their real owner. Peck v. Scofield, 186 Mass. 108. Bailey v. Wood, 211 Mass. 37. Kerr v. Crane, 212 Mass. 224. Schmidt v. Schmidt, 216 Mass. 572. Woodard v. Woodard, 216 Mass. 1. In Chippendale v. North Adams Savings Bank, 222 Mass. 499, on which the defendant relies, it was found as a fact that in making the changes in the bank books and accounts Henry D. Williams intended to give and transfer to his sister, Mrs. Worthington, a joint interest in the same; while in the present case it is expressly found that no gift was intended.
This disposes of the exceptions to the master’s report except the third and fourth, which relate to the admission of testimony. These need not be considered, as the master’s certificate shows that he reached his conclusions of fact apart from this evidence. But it may be stated that the testimony of Mrs. Bradford, that she told the bank officers she wanted the money put in Mrs. Eastman’s name and her own, “so she could draw it when I went down East,” plainly was admissible, if for no other reason, because it was said in the presence of the defendant, who now seeks to claim the money as her own.
It appears that since the bringing of these proceedings Emeline Bradford has died, and that John B. Newhall, special administrator of her estate, has been admitted as a party to prosecute this suit. Accordingly the decree of the Superior Court must be modified, and a decree entered ordering the defendant to deliver to the present plaintiff the three deposit books, together with an assignment thereof.
Decree accordingly with costs.